DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 17/000621 filed on August 24, 2020.  Claims 1 – 20 are pending.
Priority
This application is claiming a continuation benefit of prior-filed application No. 16/022700 (now U.S. Patent 10,778,631) under 35 U.S.C. 120, 121, 365(c), or 386(c).  Because this application names the inventor or at least one joint inventor named in the prior application 16/022700, and the prior application was copending at the time of the filing date of the current application, the applicant is entitled to the benefit claim to the prior-filed application, which is a priority date of 6/29/2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/25/2020 were filed after the mailing date of the application on 08/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3 and 5 - 20 are rejected on the ground of non-provisional non-statutory anticipatory-type double patenting as being unpatentable over claims 1, 3 – 12, 14 – 15, and 17 - 19 of U.S. Patent 10,778,631.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non-provisional non-statutory anticipatory-type double patenting rejection since the claims directed to the same invention have in fact been patented.
In regard to claim 1:
Application 17/000621
U.S. Patent 10,778,631
1. A method comprising:
1. A method comprising:
detecting activity, by a computing device, within a comment thread in a content item stored by a content management system, the computing device having an application installed thereon for accessing the content item, wherein the comment thread is associated with a portion of the content item;
detecting activity, by a mobile device, within a comment thread in a document stored by a document system, the mobile device having an application installed thereon for accessing the document, wherein the comment thread is associated with a portion of the document; 

presenting, within a notification interface of a computing device operating system interface of the computing device that is dedicated to notifying a user of the computing device of detected activity on applications installed on the computing device, a notification that identifies the detected activity, the notification interface displaying notifications associated with other content items stored by the content management system;
presenting, within a notification interface of the mobile device comprising a mobile device operating system interface that is dedicated to notifying a user of the mobile device of detected activity on applications installed on the mobile device, a notification that identifies the document, the comment thread, and the detected activity, the notification interface displaying notifications associated with other documents stored by the document system; 
presenting, within the notification interface, a response interface element configured to receive input from the user of the computing device; and
presenting, within the notification interface, a response interface element configured to receive a textual input from the user of the mobile device; 

in response to receiving the textual input from the user: providing the textual input to the document system, the document system configured to store the textual input as a comment within the comment thread in the document; 

presenting, within the notification interface, another notification associated with activities within one or more of the applications installed on the mobile device different from the application for accessing the document; 
ordering notifications for presentation within the notification interface based on a ranking, at least one of the notifications ranked based in part on at least one of a priority of a document that the notification is associated with and past interactions of the user with a comment thread in the document;

detecting an interaction with the notification interface from the user of the mobile device; and 
modifying the presentation of the notifications within the notification interface based on the interaction

 that all of the elements of the instant application 17/000621 (herein ‘621) claim 1 are to be found in U.S. Patent 10,778,631 (herein ‘631) claim 1 (as the instant application ‘621 claim 1 fully encompasses ‘631 claim 1).  The difference between ‘621 claim 1 and ‘631 claim 1 lies in the fact that the ‘631 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘631 patent is in effect a “species” of the “generic” invention of ‘621 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘621 claim 1 is anticipated by claim 1 of ‘631, it is not patently distinct from ‘631 claim 1.
In regard to claim 2, see claim 1 of ‘631.
In regard to claim 3, see claim 1 of ‘631.
In regard to claim 5, see claim 3 of ‘631.
In regard to claim 6, see claim 4 of ‘631.
In regard to claim 7, see claim 5 of ‘631.
In regard to claim 8, see claim 6 of ‘631.
In regard to claim 9, see claim 7 of ‘631.
In regard to claim 10, see claim 8 of ‘631.
In regard to claim 11, see claim 9 of ‘631.
In regard to claim 12, see claim 10 of ‘631.
In regard to claim 13, see claim 11 of ‘631. 
In regard to claim 14, see claim 12 of ‘631.
In regard to claim 15, see claim 14 of ‘631.
In regard to claim 16, see claim 15 of ‘631.
In regard to claim 17, see claim 16 of ‘631.
In regard to claim 18, see claim 17 of ‘631.
In regard to claim 19:
Application 17/000621
U.S. Patent 10,778,631
19. A non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor, cause the processor to perform steps comprising:
18. A non-transitory computer-readable storage medium storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising:
detecting activity, by a computing device, within a comment thread in a content item stored by a content management system, the computing device having an application installed thereon for accessing the content item, wherein the comment thread is associated with a portion of the content item;
receiving activity, from a mobile device, within a comment thread in a document stored by a document system, the mobile device having an application installed thereon for accessing the document, wherein the comment thread is associated with a portion of the document;
presenting, within a notification interface of a computing device operating system interface of the computing device that is dedicated to notifying a user of the computing device of detected activity on applications installed on the computing device, a notification that identifies the detected activity, the notification interface displaying notifications associated with other content items stored by the content management system;
presenting, within a notification interface of the mobile device comprising a mobile device operating system interface that is dedicated to notifying a user of the mobile device of detected activity on applications installed on the mobile device, a notification that identifies the document, the comment thread, and the detected activity, the notification interface displaying notifications associated with other documents stored by the document system; 

presenting, within the notification interface, a response interface element configured to receive a textual input from the user of the mobile device;
in response to receiving the input from the user, providing the input to the content management system, the content management system configured to store the input as a comment within the comment thread in the content item.
in response to receiving the textual input from the user: providing the textual input to the document system, the document system configured to store the textual input as a comment within the comment thread in the document;

presenting, within the notification interface, another notification associated with activities within one or more of the applications installed on the mobile device different from the application for accessing the document; 
ordering notifications for presentation within the notification interface based on a ranking, at least one of the notifications ranked based in part on at least one of a priority of a document that the notification is associated with and past interactions of the user with a comment thread in the document;

detecting an interaction with the notification interface from the user of the mobile device; and 

 that all of the elements of the instant application 17/000621 (herein ‘621) claim 19 are to be found in U.S. Patent 10,778,631 (herein ‘631) claim 18 (as the instant application ‘621 claim 19 fully encompasses ‘631 claim 18).  The difference between ‘621 claim 19 and ‘631 claim 18 lies in the fact that the ‘631 claim includes many more elements and is thus much more specific.  Thus the invention of claim 18 of the ‘631 patent is in effect a “species” of the “generic” invention of ‘621 claim 19.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘621 claim 19 is anticipated by claim 18 of ‘631, it is not patently distinct from ‘631 claim 18.
In regard to claim 20:
Application 17/000621
U.S. Patent 10.778,631
20. A computing device comprising:
19. A mobile device comprising:
a non-transitory computer-readable storage medium storing executable instructions that, when executed, cause the computing device to perform steps comprising:
a non-transitory computer-readable storage medium storing executable instructions that, when executed, cause the mobile device to perform steps comprising:
detecting activity within a comment thread in a content item stored by a content management system, wherein the computing device has an application installed thereon for accessing the 


presenting, within a notification interface of the mobile device comprising a mobile device operating system interface that is dedicated to notifying a user of the mobile device of detected activity on applications installed on the mobile device, a notification that identifies the document, the comment thread, and the detected activity, the notification interface displaying notifications associated with other documents stored by the document system; 
presenting, within the notification interface, a response interface element configured to receive input from the user of the computing device; and
presenting, within the notification interface, a response interface element configured to receive a textual input from the user of the mobile device; and
in response to receiving the input from the user, providing the input to the content management system, the content management system configured to store the input as a comment within the comment thread in the content item; and a processor configured to execute the instructions.
in response to receiving the textual input from the user: providing the textual input to the document system, the document system configured to store the textual input as a comment within the comment thread; presenting, within the notification interface, another notification associated with activities within one or more of the applications installed 

ordering notifications for presentation within the notification interface based on a ranking, at least one of the notifications ranked based in part on at least one of a priority of a document that the notification is associated with and past interactions of the user with a comment thread in the document;

modifying the presentation of the notifications within the notification interface based on the interaction; and one or more processors configured to execute the instructions.

It is clear that all of the elements of the instant application 17/000621 (herein ‘621) claim 20 are to be found in U.S. Patent 10,778,631 (herein ‘631) claim 19 (as the instant application ‘621 claim 20 fully encompasses ‘631 claim 19).  The difference between ‘621 claim 20 and ‘631 claim 19 lies in the fact that the ‘631 claim includes many more elements and is thus much more specific.  Thus the invention of claim 19 of the ‘631 patent is in effect a “species” of the “generic” invention of ‘621 claim 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘621 claim 20 is anticipated by claim 19 of ‘631, it is not patently distinct from ‘631 claim 19.


35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 – 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for online sharing and the collaboration of documents by enabling a notification interface on a client device within a computerized communications network to detect activities within comment threads associated with a portion of one or more documents that are stored by a document system accessible through the network, and presenting notifications that identifies the documents, the comment threads, and the detected activities, wherein a user of the client device will input text to an aforementioned comment thread such that the notification interface will provide the textual input to the document system, which stores the textual input as a comment within the comment thread.  The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement to document collaboration by detecting activity on a document under collaboration and providing a convenient interface for a client device that enables navigation between and editing of comment threads to a document that is being collaborated on. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9, 12 – 16, and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (U.S. 2017/0214643 A1; herein referred to as Shukla) in view of Schneider et al. (U.S. 2006/0053195 A1; herein referred to as Schneider) in further view of Gunawardena et al. (U.S. 2013/0185657 A1; herein referred to as Gunawardena)
In regard to claim 1, Shukla teaches a method comprising {see [0010]: “. . . an exemplary method for sending a notification to an entity . . .”):
detecting activity (see ¶ [0039]” . . . the notification service 112 may identify one or more entities associated with a user of the file. The one or more entities associated with a user of the file are the entities available to the notification service 112 for sending notifications from the one or more activities associated with the file . . .”), by a computing device ( see Fig. 1, client computing device 104), within a comment thread in a content item (e.g. file) (see ¶ [0041]:” . . . a notification indicating that the user has been @mentioned in a comment thread may be sent to the mobile device and an email application associated with the @mentioned user . . .”) stored by a content management system (see ¶ , the computing device having an application installed thereon for accessing the content item (see ¶ [0024] “. . . the activity service 108 may provide access to the one or more activities associated with a file and/or activity metadata corresponding to the one or more activities associated with the file.  . . . an application associated with the client computing device 104 and/or the server computing device 106 may access the activity service 108 . . .”), wherein the comment thread is associated with a portion of the content item (see ¶ [0041]:” . . a highest priority level may be assigned to more than one entity associated with a user of the file. For example, when the activity type is a @mention activity on a comment thread, both a mobile device and an email application associated with the user @mentioned may be assigned a highest priority level . . .”);
presenting, within a notification interface of a computing device operating system interface of the computing device (see ¶ [0028]:” . . . As illustrated in FIG. 1, the client computing device 104 includes a user interface component 110. In some examples, the user interface component 110 may be configured to display a file associated with an application and a file activity feed including one or more activities associated with the file . . . the user interface component 110 may display one or more notifications received from the notification service 112. . . . “) , a notification that identifies the detected activity (see ¶ [0051]” . . . the file stored on the storage platform 230A may be rendered on a user interface of the client computing device 204B. The client computing device 204B may obtain one or more activities including corresponding activity metadata associated with the file from the activity service 208. For example, the client computing device 204B may obtain the edit and/or printing activities including corresponding activity metadata that occurred to the file (e.g., as described above herein). In this regard, a co-author of the file (e.g., a user of the client computing device 204B) may be informed of the activities that have occurred to the file by another co-author. In one example, the activities (e.g., the edit and/or printing activities) and corresponding activity metadata may be displayed , the notification interface (e.g. user interface component 110 see Fig 1) displaying notifications associated with other content items stored by the content management system (see ¶ [0052]:” . . . an author may open another file on the client computing device 204A. . . . The client computing device 204A may generate activity metadata corresponding to the comment and/or renaming of the second file activities. For example, the generated activity metadata may include data such as an author identifier indicating who commented and/or renamed the second file, a time at which the second file was renamed and/or a time at which the comment was made, the type of activity (e.g., commenting and/or renaming), and the like . . .”);
Shukla fails to explicitly teach within a notification interface of a computing device operating system interface of the computing device that is dedicated to notifying a user of the computing device of detected activity on applications installed on the computing device;
presenting, within the notification interface, a response interface element configured to receive input from the user of the computing device; and
in response to receiving the input from the user, providing the input to the content management system, the content management system configured to store the input as a comment within the comment thread in the content item.  However, Schneider teaches presenting, within the notification interface (e.g. main user-interface window of a client) (see ¶ [0139]:” . . . The main user-interface window of a client is for example divided into a number of sections including, for example, a chat panel, content area, people panel, and things panel. The content area contains a list of collaboration objects, artifacts from previous collaboration sessions, documents, folders, etc. These object or artifacts can be the artifacts or objects remaining from previous instantiations of a , a response interface element configured to receive input (e.g.IM message) from the user of the computing device (see ¶ [0140]:“. . . One of the ways in which a collaboration place can be initiated is based on Instant Messaging (IM). When an IM session is initiated, just the chat panel is shown on the initiating client. Once a message is entered, the message is sent to the server and passed on to the receiving client. The receiving client pops up a normal-looking IM window, displays the message, and then the two participants can talk back and forth normally . . .” ); and in response to receiving the input from the user (see ¶ [0018]:” . . . A window for objects associated with the place can be displayed along with a chat window in each of the collaboration place interfaces . . . ), providing the input to the content management system, the content management system configured to store see ¶ [0018]:” . . . A private place may be implemented as part of a collaboration place interface and the collaboration place. A database may be associated with the collaboration of the clients in the collaboration place. Objects related to a place can be stored and accessed from the collaboration place interfaces for later resumption of collaboration. Information on activity in the place can be recorded and made available through the database  . . .) the input as a comment within the comment thread in the content item (e.g. object) (see ¶ [0326]:“. . . The resultant of the live session can be saved and its existence can be reflected with an icon or some file type indicator in for example the things window. The icon on indicator may reflect that it is a special object type. The saved object can later be opened by others or the original participant to add comments, revisions, additions, deletions, etc. to the information in the object. Thus, for example, a continuous working file that is for example unattached to a particular type of collaborative activity can exist (e.g., not tied to a meeting). Users can add notes or remarks to a particular information in the object or can pick up the object for further "live" discussions).

The combination of Shukla and Schneider fails to explicitly teach within a notification interface of a computing device operating system interface of the computing device that is dedicated to notifying a user of the computing device of detected activity on applications installed on the computing device.  However Gunawardena teaches within a notification interface (see ¶ [0060] “ . . . user interface 112 can include one or more web pages, dialog boxes, etc., that allow each user to set up each interest-group document 110 and manage one or more interest groups that have already been set up of the computing device (see Fig. 1 user machine 154) of a computing device operating system interface of the computing device (see Fig. 1 user machine 154) that is dedicated to notifying a user of the computing device (see ¶ [0078] “ . . . ABV system 100 can be integrated into any of user machines 154. . . “see ¶ [0079] “interfaces 112, 126, 140, and 150, which can be considered parts of an overall user interface 160 . . . each user machine 154 can execute a software application dedicated to providing a version of user interface 160 that is customized to system 100. However, if ABV system 100 and user  of detected activity (see ¶ [0070] “ . . . Visualizations algorithms 144 of the present embodiment also include algorithms for identifying hot spots based on user activities. . . .” see ¶ [0075] “ . . . Annotations-visualization manager 108 can further be designed and configured to display annotation activities of multiple users ranked by user name, profile information, comment relevance, rate of participation, tone and all other categorizations available to system 100 ) on applications (see ¶ [0098] “ . . . Summary frame 876 further includes a members region 876C that identifies the members of current interest group 874A, a "Most recent activity" region 876D that displays a set of the most recent activities in the current interest group, and a "Hottest comments or comment threads" region 876E that displays a set of the hottest comments or comment threads . . .”) installed on the computing device (see ¶ [0078] “ . . . a " user machine" is any machine, such as a laptop computer, desktop computer, workstation, tablet computer, Internet appliance, smartphone, personal multimedia device (e.g., an IPAD.RTM. device available from Apple, Inc., Cupertino, Calif.), etc. that allows a user (not shown) to interact with system 100, for example, as an annotator, a moderator, as a passive viewer, and suitable combinations thereof . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for providing a dedicated user interface which executes on a client device that communicates with a system that receives annotations and presents annotations from users collaborating or co-accessing text documents, images, videos, etc., including comment threads regarding activities in the group of users, as taught by Gunawardena, into a system and method for an activity notification system for activities concerning files involved in collaboration activities wherein a notification may be received from the one or more activities associated with the file stored on the storage platform that may be generated for alerting a user of the .
In regard to claim 2, the combination of Shukla, Schneider, and Gunawardena teaches wherein at least one of the notifications (e.g. viewing the interactions) associated with other content items stored by the content management system (see Schneider ¶ [0241] “ . . interactions can be viewed live by participants. At step 934, information on the users participating in the interaction (e.g., identity information such as authentication or tracking information) or information on the interactions themselves are stored (e.g., centrally stored). The information stored can be related to the activity on the server (e.g., can be information (e.g., files) that resulted from activity on the server to support the other application and is stored for later retrieval by the users who participated in the activity . . .”) is associated with one or more applications (e.g. text editor, word processor, or other application) installed on the computing device different from the application(e.g. third party application) for accessing the content item (e.g., co-editing document)  (see Schneider ¶ [0242] “ . . . Illustrative examples of "co-editing" or partnered control over applications and documents are illustratively shown in FIGS. 9D-9F. In FIG. 9D, co-editing is enabled by implementing a control button that can be selected to take control over a document or application in a client's content window. As shown, client #1 and #2 are each in a collaboration place in which they are participating in a collaboration using content windows 936 and 938 to co-edit the same document. Content windows 936 and 938 may include the features and functionality of the collaboration interfaces illustratively described in connection with FIGS. 3A-3G. The application running in content windows 936 and 938 may be a text editor, word processor, or other 
The motivation to combine Schneider with Shukla is described for the rejection of claim 1 and is incorporated herein.  Additionally, Schneider provides features to enable multiple applications from one or more users to be used to collaborate on one or more content objects. 
In regard to claim 3, the combination of Shukla, Schneider, and Gunawardena teaches further comprising: receiving an interaction with the notification from the user (e.g. activity plan) in relation to the comment thread (e.g. Activity threads) (see Schneider ¶ [0260] “ . . . Activity threads can be automatically or selectively established. In some embodiments, activity threads are automatically established based on the entrance of a user into a place. Alternatively, in some embodiments, activity threads are established based on the generation of an activity plan by a user in a place. Regardless, each ; and in response to receiving the interaction (e.g. activity plan), displaying the content item within the application (e.g. presentation display, an agenda display, and a personal display)  for accessing the content item (see Schneider ¶ [0264] “  . . . an activity thread includes a scheduled meeting that includes two or more active users in a place. In the third example, an agenda is generated and content is associated with the agenda (e.g., data files or objects or links thereto). Based on the activity plan, server 140 configures the place interfaces of the users to include a presentation display, an agenda display, and a personal display. In some embodiments, server 140 provides a time indicator for presenting a time allotted to and/or otherwise remaining for the agenda and/or an agenda item. Based on detecting a termination of the activity thread, server 140 generates a summary of the activity thread, transmits the summary to the users (e.g., via email), and stores the summary and data based on the activity plan in an activity record . . .”).
The motivation to combine Schneider with Shukla is described for the rejection of claim 1 and is incorporated herein.  Additionally, Schneider provides activity threads that notify users of collaboration changes to content that is being collaborated on.
In regard to claim 4, the combination of Shukla, Schneider, and Gunawardena teaches wherein the input includes at least one of a textual input, an image, a sound file, a video (see Schneider ¶ [0060] “  . . . a server receives requests from clients for accessing (e.g., logging or entering into) a previously established place. In reply, the server provides data associated with the place to the clients via a place interface, forms a network connection among the clients, and mediates interactions among the clients in the place. While they are logged into the place, the clients can share content with each other via the server. For example, in some of such embodiments, the clients can concurrently display and/or modify data files via the place interface. As further described herein, the data files can include  Each place data file 260 includes data files that can be displayed, modified, and/or otherwise manipulated by one or more clients 120 (consecutively and/or concurrently) via a place interface corresponding to a place identifier. As further described herein, in most embodiments, place data files 265 are associated with a place identifier based on the uploading of those files into the corresponding place interface by a client 120 (e.g., based on detecting dragging-and-dropping actions by the client 120). As used herein, the term data files can be understood to include files having types and formats of data known to those of ordinary skill in the art. For example, the term data files can include application files, data files, executable files, object files, program files, operating system files, registry files, and other types of data files known to those of ordinary skill in the art. In some embodiments, the place data files 260 include one or more of audio data files, video data files (e.g., still and/or animated video files), documents including text and/or graphics, and multimedia presentations (e.g., presentations, such as a slide show, that include a combination of the foregoing types of data files  or a chart (e.g. picture data file) (see Schneider ¶ [0289] “ . . . server 140 can interpret queries based on chronological and/or other time-sensitive data included therein. For example, in one such embodiment, server 140 can search for meetings in a place in which picture data files were uploaded into the place within a time interval of a mention of the word "beautiful" in a chat application in the place . . .”).
The motivation to combine Schneider with Shukla is described for the rejection of claim 1 and is incorporated herein.  Additionally, Schneider provides collaboration inputs including texts, audio, video, images, and picture / graphic objects. 
In regard to claim 5,  the combination of Shukla, Schneider, and Gunawardena teaches wherein the notification further identifies one or more users that have commented within the comment thread see {Shukla – ¶ [0054]: “. . . the notification service 212 may send the generated notification to the client computing device 204B. In this regard, a co-author of the second file (e.g., a user of the client computing device 204B) may receive a notification from activities that have occurred to the second file by another co-author. . .”).
In regard to claim 6, Shukla teaches wherein the notification identifies at least one of the one or more users (see {Shukla – ¶ [0054] as described in the rejection of claim 2 and incorporated herein).
Shukla fails to expclitly teach  by displaying an image for each of at least one of the one or more users within the notification.  However, the combination of Shukla, Schneider, and Gunawardena teaches by displaying an image for each of at least one of the one or more users within the notification (see Schneider – ¶ [0104]:” . . . As shown in FIG. 3C, based on a selection of the friend icon 312, the welcome window provides icons 317 for establishing chat sessions with friends. In some embodiments, selecting and/or otherwise designating friend icon 317 can produce a display of at least some of the on-line status data 230 associated with the corresponding friend.
The motivation to combine the references is described in claim 1 and is incorporated herein.
In regard to claim 7, the combination of Shukla, Schneider, and Gunawardena teaches wherein the notification further identifies the portion of the content item (e.g. electronic slide presentation) associated with the comment thread (see {Shukla – ¶ [0055]:” . . . the third file may be an electronic slide presentation associated with an electronic slide presentation application. In one example, the electronic slide presentation application is a Microsoft Office electronic slide presentation application such as PowerPoint. The author may present the third file and/or mention the third file in an email, for example. In this regard, an indication of the occurrence of the presentation and/or email may be received at the client computing device 204A. The client computing device 204A may generate activity 
In regard to claim 8, the combination of Shukla, Schneider, and Gunawardena teaches wherein the notification identifies the portion of the content item associated with the comment thread by including text associated (e.g. activity ,metadata) with the portion of the content item within the notification (see {Shukla – ¶ [0055]:” . . . The client computing device 204A may send the generated activity metadata and/or the presentation and email activities to the activity service 208 via the network 205 for storing the generated activity metadata and/or the presentation and email activities. In this regard, the activity service 208 may receive the activity metadata corresponding to the presentation and/or email activities associated with the third file and store the activity metadata. In the described example, the third file (and the third file contents) is stored at the client computing device 204A and the activity metadata associated with the third file is stored at the storage service 208. The notification service 212 may receive the activity metadata and/or editing and printing activities . . .”).
In regard to claim 9, the combination of Shukla, Schneider, and Gunawardena teaches wherein the content item comprises a collaboratively editable file stored by the content management system (see {Shukla – ¶ [0015]:” . . . the notification service may generate and send notifications from activities associated with a file regardless of where the file is stored. As such, the notification service may generate and send notifications from activities associated with a file independently of the file itself and its storage platform. A technical effect that may be appreciated is that the notification service of the present disclosure improves application and/or file collaboration by providing activity notifications for alerting a user of important activities that have occurred in and/or around a document (e.g., while the 
In regard to claim 12, the combination of Shukla, Schneider, and Gunawardena teaches further comprising: presenting, within the notification interface (e.g. main user-interface window of a client) (see {Schneider -¶ [0139]), a second interface element configured to, in response to an input from a user of the computing device (see {Schneider -¶ [0140] as described for the rejection of claim 1), flag the notification for a later time (see Shukla - ¶ [0037] “. . . when there are multiple co-authors collaborating within a file and multiple activities have occurred in and/or around the file in a short period of time (e.g., five minutes), the notification service 112 may determine that one or more of the activities that have occurred in and/or around the file in the short period of time meet the notification value threshold. In some examples, the notification service 112 may group notifications from a plurality of activities into a single notification. For example, using the example described above, when there are multiple co-authors collaborating within a file and multiple activities have occurred in and/or around the file in a short period of time, the notification service 112 may delay generating a notification for each activity that occurs in and/or around the file. In this regard, the notification service 112 may group the notifications generated for each activity that meets the notification value threshold into one notification. As such, users and/or co-authors of a file are not spammed and overwhelmed with notification . . .”).
The motivation to combine the references is described in claim 1 and is incorporated herein.
In regard to claim 13, the combination of Shukla, Schneider, and Gunawardena teaches further comprising: presenting, within the notification interface (e.g. main user-interface window of a client) (see {Schneider -¶ [0139]), a second interface element configured to, in response to an input from the user of the computing device (see {Schneider -¶ [0140] as described for the rejection of claim 1), remove the notification from the notification interface and, after passage of a period of time, re-present the notification (e.g. via an email) within the notification interface (see Shukla - ¶ [0040] “. . .  the notification may include an action feature. The action feature may provide information to the notification service indicating whether the notification was read, opened, and/or acted upon. For example, when a user selects the action feature of the notification, the notification service may receive an action receipt indicating that the notification was acted upon. The notification may be read, opened, and/or acted upon by various actions including clicking on the notification and/or action feature, opening the file associated with the notification, hovering over the notification and/or action feature with a mouse, and the like. The notification service 112 may determine whether an action receipt has been received for a notification that has been sent. In this example, the notification service 112 determines whether an action receipt has been received for the notification from the share activity sent to the mobile device. When the notification service 112 determines that an action receipt for the notification has not been received within a period of time, the notification service 112 may send the notification to an entity associated with a user of the file assigned a second highest priority level. In this example, a second highest priority level may be assigned to an email application associated with the user of the file. As such, if the notification service 112 does not receive an action receipt after sending the notification to the mobile device within a period of time, the notification service 112 may send the notification via an email application associated with the user of the file. The period of time may be set to any amount of time determined by the notification service 112 . . . “).
The motivation to combine the references is described in claim 1 and is incorporated herein.
In regard to claim 14, the combination of Shukla, Schneider, and Gunawardena teaches further comprising: presenting, within the notification interface (e.g. main user-interface window of a client) (see {Schneider -¶ [0139]), a second interface element configured to, in response to an input from the user of the computing device (see {Schneider -¶ [0140] as described for the rejection of claim 1), mute notifications (e.g. disable because activity doesn’t meet  a notification value threshold) associated with the content item from the notification interface (see {Shukla - ¶ [0034] “ . . . the notification service 112 may determine which activities of the one or more activities meet a notification value threshold by identifying one or more parameters associated with the file. In one example, the one or more parameters associated with the file include at least one of a user state parameter, a user preference parameter, a user permission parameter, and a file activity parameter. In some examples, a plurality of user state parameters, user preference parameters, user permission parameters, and file activity parameters may be identified. In one case, the user state parameter may indicate whether a user is present in the file. In this example, when the notification service 112 identifies that a user is present in the file, the notification service 112 may determine that an activity that occurs in the file does not meet the notification value threshold. . .’).
The motivation to combine the references is described in claim 1 and is incorporated herein.
In regard to claim 15, the combination of Shukla, Schneider, and Gunawardena teaches further comprising: ordering the notifications within the notification interface based on a priority set by a user of the computing device (see {Shukla - ¶ [0019]:“. . . A priority level may be assigned to each of the one or more entities based on a type of activity of one or more activities associated with the file. The priority level may include at least a highest priority level and a lowest priority level. A notification indicating an occurrence of at least one activity from the one or more activities associated with the file may be sent to the entity assigned the highest priority level . . . “).
In regard to claim 16, the combination of Shukla, Schneider, and Gunawardena teaches wherein the priority set by the user comprises a priority of content items stored by the content management system (see {Shukla - ¶ [0039]:“. . . the notification service 112 may identify one or more entities associated with a user of the file. The one or more entities associated with a user of the file are the entities available to the notification service 112 for sending notifications from the one or more activities associated with the file. In some examples, the notification service 112 may assign a priority level to 
In regard  to claim 18, the combination of Shukla, Schneider, and Gunawardena teaches further comprising: presenting, within the notification interface (e.g. main user-interface window of a client) (see {Schneider -¶ [0139]), a second interface element configured to, in response to an input from the user of the computing device (see {Schneider -¶ [0140] as described for the rejection of claim 1), filter notifications within the notification interface based on one or more of: users associated with the notifications, content items associated with the notifications, folders associated with the notifications, tags associated with the notifications, tasks associated with the notifications, and dates associated with the notifications (see Shukla -¶ [0049]:” . . . an indication of an occurrence of at least one activity associated with a file (e.g., a first file) may be received. For example, an author may open a file on the client computing device 204A. In one case, the file may be a word document associated with a word processing application. In one example, the word processing application is a Microsoft Office word processing application. The author may make an edit to the file and/or print the file, for example. In this regard, an indication of the occurrence of the edit and/or printing may be received at the client computing device 204A. The client computing device 204A may generate activity metadata corresponding to the edit and/or printing activities. For example, the generated activity metadata may include data such as an author identifier indicating who edited and/or printed the file, a time at which the file was edited and/or printed, the type of activity (e.g., editing and/or printing), and the like. The client computing device 204A may send the generated activity metadata and/or the edit and printing activities to the activity service 208 via the network 205 for storing the generated activity metadata and/or editing and printing activities. In this regard, the activity service 208 may receive the activity metadata corresponding to the editing and/or printing activities associated with the file and store the activity metadata . . . “).
In regard to claim 19, Shukla reaches a non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor, cause the processor to perform steps comprising (see ¶ ¶  [0066 - 0075]):
detecting activity(see ¶ [0039] as described for the rejection of claim 1 and is incorporated herein) , by a computing device( see Fig. 1, client computing device 104), within a comment thread in a content item(e.g. file) (see ¶ [0041] as described for the rejection of claim 1 and is incorporated herein) stored by a content management system(see ¶ [0015] as described for the rejection of claim 1 and is incorporated herein), the computing device having an application installed thereon for accessing the content item(see ¶ [0024] as described for the rejection of claim 1 and is incorporated herein), wherein the comment thread is associated with a portion of the content item(see ¶ [0041] as described for the rejection of claim 1 and is incorporated herein);
presenting, within a notification interface of a computing device operating system interface of the computing device(see ¶ [0028] as described for the rejection of claim 1 and is incorporated herein), a notification that identifies the detected activity(see ¶ [0051] as described for the rejection of claim 1 and is incorporated herein), the notification interface (e.g. user interface component 110 see Fig 1) displaying notifications associated with other content items stored by the content management system (see ¶ [0052] as described for the rejection of claim 1 and is incorporated herein);
Shukla fails to explicitly teach a notification interface of a computing device operating system interface of the computing device that is dedicated to notifying a user of the computing device of detected activity on applications installed on the computing device, presenting, within the notification interface, a response interface element configured to receive input from the user of the computing device; and in response to receiving the input from the user, providing the input to the content management system, the content management system configured to store the input as a comment within the comment thread in the content item.  However Schneider teaches presenting, within the notification interface(e.g. main user-interface window of a client) (see ¶ [0139] as described for the rejection of claim 1 and is incorporated herein), a response interface element configured to receive input (e.g.IM message) from the user of the computing device (see ¶ [0140] as described for the rejection of claim 1 and is incorporated herein); and in response to receiving the input from the user (see ¶ [0018] as described for the rejection of claim 1 and is incorporated herein), providing the input to the content management system, the content management system configured to store (see ¶ [0018] as described for the rejection of claim 1 and is incorporated herein) the input as a comment within the comment thread in the content item(e.g. object) (see ¶ [0326] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Schneider with Shukla is described for the rejection of claim 1 and is incorporated herein.
The combination of Shukla and Schneider fails to explicitly teach a notification interface of a computing device operating system interface of the computing device that is dedicated to notifying a user of the computing device of detected activity on applications installed on the computing device.  However Gunawardena teaches a notification interface (see ¶ [0060] as described for the rejection of claim 1 and is incorporated herein) of a the computing device (see Fig. 1 user machine 154) of a computing device operating system interface of the computing device (see Fig. 1 user machine 154) that is dedicated to notifying a user of the computing device (see ¶ ¶ [0078-0079] as described for the rejection of claim 1 and is incorporated herein) of detected activity (see ¶ [0070] as described for the rejection of claim 1 and is incorporated herein) on applications (see ¶ [0098] as described for the rejection of claim 1 and is incorporated herein) installed on the computing device (see ¶ [0078] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Gunawardena with the combination if Shukla and Schneider is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 20, Shukla teaches a computing device comprising (see Fig. 1 – client computing device 104):
a non-transitory computer-readable storage medium storing executable instructions that, when executed, cause the computing device to perform steps comprising (see ¶ ¶  [0066 - 0075]):
detecting activity (see ¶ [0039] as described for the rejection of claim 1 and is incorporated herein) within a comment thread in a content item(e.g. file) (see ¶ [0041] as described for the rejection of claim 1 and is incorporated herein) stored by a content management system(see ¶ [0015] as described for the rejection of claim 1 and is incorporated herein), wherein the computing device has an application installed thereon for accessing the content item(see ¶ [0024] as described for the rejection of claim 1 and is incorporated herein), and wherein the comment thread is associated with a portion of the content item(see ¶ [0041] as described for the rejection of claim 1 and is incorporated herein;
presenting, within a notification interface of a computing device operating system interface of the computing device (see ¶ [0028] as described for the rejection of claim 1 and is incorporated herein), a notification that identifies the detected activity see ¶ [0051] as described for the rejection of claim 1 and is incorporated herein), the notification interface(e.g. user interface component 110 see Fig 1)  displaying notifications associated with other content items stored by the content management system(see ¶ [0052] as described for the rejection of claim 1 and is incorporated herein); and a processor to execute the instructions  (see ¶ ¶  [0066 - 0075])
Shukla fails to explicitly teach a notification interface of a computing device operating system interface of the computing device that is dedicated to notifying a user of the computing device of detected activity on applications installed on the computing device;
presenting, within the notification interface, a response interface element configured to receive input from the user of the computing device; and
in response to receiving the input from the user, providing the input to the content management system, the content management system configured to store the input as a comment within the comment thread in the content item; and a processor configured to execute the instructions.  However Schneider teaches presenting, within the notification interface(e.g. main user-interface window of a client) (see ¶ [0139] as described for the rejection of claim 1 and is incorporated herein), a response interface element configured to receive input (e.g.IM message) from the user of the computing device (see ¶ [0140] as described for the rejection of claim 1 and is incorporated herein); and in response to receiving the input from the user (see ¶ [0018] as described for the rejection of claim 1 and is incorporated herein), providing the input to the content management system, the content management system configured to store (see ¶ [0018] as described for the rejection of claim 1 and is incorporated herein) the input as a comment within the comment thread in the content item(e.g. object) (see ¶ [0326] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Schneider with Shukla is described for the rejection of claim 1 and is incorporated herein.
The combination of Shukla and Schneider fails to explicitly teach a notification interface of a computing device operating system interface of the computing device that is dedicated to notifying a user of the computing device of detected activity on applications installed on the computing device.  However Gunawardena teaches a notification interface (see ¶ [0060] as described for the rejection of claim 1 and is incorporated herein) of a the computing device (see Fig. 1 user machine 154) of a computing device operating system interface of the computing device (see Fig. 1 user machine 154) that is dedicated to notifying a user of the computing device (see ¶ ¶ [0078-0079] as described for the rejection of claim 1 and is incorporated herein) of detected activity (see ¶ [0070] as described for the rejection of claim 1 and is incorporated herein) on applications (see ¶ [0098] as described for the  installed on the computing device (see ¶ [0078] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Gunawardena with the combination if Shukla and Schneider is described for the rejection of claim 1 and is incorporated herein. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (U.S. 2017/0214643 A1; herein referred to as Shukla) in view of Schneider et al. (U.S. 2006/0053195 A1; herein referred to as Schneider) in further view of Gunawardena et al. (U.S. 2013/0185657 A1; herein referred to as Gunawardena) as applied to claims 1 – 9, 12 – 16, and 18 - 20, in further view of Yang et al. (U.S. 2018/0091463 A1; herein referred to as Yang.
In regard to claim 10, the combination of Shukla, Schneider, and Gunawardena fails to explicitly teach further comprising: removing the notification from the notification interface in response to receiving the input from the user.  However Yang teaches further comprising: removing the notification from the notification interface (see ¶ [0022]:” . . . Notification module 545 may be implemented in software and/or hardware and may be employed as necessary by collaboration client application 540 to input, modify, delete and/or present notifications for digital conversation communications transmitted/received by collaboration client application 540, typically via I/O module 520 . . .”) in response to receiving the input from the user (see ¶ [0024]:” . . . Notification module 545 may detect (step 620) user input indicating a request to generate a notification, e.g., a UI gesture, textual input, etc., as described with respect to FIGS. 1A/B . . . ).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for providing a notification of a conversational post on a display screen of a mobile computing device, as taught by Yang, into a system and method for an activity notification system for activities concerning files involved in collaboration activities wherein a notification may be received from the one or more activities associated with the file .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (U.S. 2017/0214643 A1; herein referred to as Shukla) in view of Schneider et al. (U.S. 2006/0053195 A1; herein referred to as Schneider) in further view of Gunawardena et al. (U.S. 2013/0185657 A1; herein referred to as Gunawardena) as applied to claims 1 – 9, 12 – 16, and 18 - 20, in further view of Blair (U.S. 2014/0096033 A1; herein referred to as Blair)..
In regard to claim 11, the combination of Shukla, Schneider, and Gunawardena teaches further comprising: presenting, within the notification interface e.g. main user-interface window of a client) (see {Schneider -¶ [0139]), a second interface element configured to, in response to an input from the user of the computing device, (see {Schneider -¶ [0140] as described for the rejection of claim 1) 
The combination of Shukla, Schneider, and Gunawardena fails to explicitly teach toggle a status of the notification between read and unread.  However Blair teaches toggle a status of the notification between read and unread (see ¶ [0197]: “. . . For each message thread shown, there is a control (66) that the user can click to remove the thread from the active list. This does not delete the message(s) associated with the thread. Instead, it simply removes them from this task oriented view of active threads. [0214] q) One of the benefits of the display of FIG. 9 is that every incoming message--even if. it just an Out of Office Reply or Read Receipt--is presented as a new incoming message and hence invites 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method of handling and displaying a plurality of communications between users by recording of real-time interactions with the presentation and handling of inherently "store and forward" mechanisms, as taught by Blair, into a system and method for an activity notification system for activities concerning files involved in collaboration activities wherein a notification may be received from the one or more activities associated with the file stored on the storage platform that may be generated for alerting a user of the file of an occurrence of at least one of the one or more activities associated with the file, wherein a client –server architecture is used for  supporting asynchronous and synchronous collaboration activities in a so-called collaboration place, the activities include chatting, viewing and/or editing one or more data files, and the data files associated with the collaboration place can be stored for subsequent access, wherein a dedicated user interface which executes on a client device, processes the notifications, as taught by the combination of Shukla, Schneider, and Gunawardena.  Such incorporation makes the presentation of the notifications more user friendly.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (U.S. 2017/0214643 A1; herein referred to as Shukla) in view of Schneider et al. (U.S. 2006/0053195 A1; herein referred to as Schneider) in further view of Gunawardena et al. (U.S. 2013/0185657 A1; herein referred to as Gunawardena) as applied to claims 1 – 9, 12 – 16, and 18 - 20, in further view of Rapp et al. (U.S. 9,774,561 B1; herein referred to as Rapp).
In regard to claim 17, the combination of Shukla, Schneider, and Gunawardena fails to explicitly teach wherein the priority of a first document stored by the content management system is based at least in part on the priority of a folder in which the first document is stored.  However Rapp teaches wherein the priority of a first document stored by the content management system is based at least in part on the priority of a folder in which the first document is stored (see Col 15: Lines 12 – 26:“ . . . FIG. 10 shows an illustrative user interface window that enables a user of an email application to customize the display of received electronic documents in accordance with sender information. In the example shown in FIG. 10, the electronic document may be an email. The user interface window 1002 may be displayed by an email application on a recipient device, such as the email application 118(1). The user interface window 1002 may include a folder pane 1004 and a preview pane 1006. The folder pane 1004 may display the different folders for storing emails with different category priority values. The preview pane 1006 may show emails that are in a particular folder when the folder is selected. For example, when the email folder with a category priority value of "1" is selected, the preview pane 1006 may show the emails that are in the folder . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for customizing the distribution of electronic documents to multiple recipients wherein the documents can be edited by the multiple recipients, as taught by Rapp, into a system and method for an activity notification system for activities concerning files involved in collaboration activities wherein a notification may be received from the one 
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/JAMES N FIORILLO/Examiner, Art Unit 2444